Holmes, J.,
dissenting. The issue presented is whether the legislative amendment to a limiting factor of the municipal court clerk’s salary formula, which has the direct effect of increasing the clerk’s salary during term, is prohibited by the Constitution.
I must affirm the court of appeals in that the appellant is seeking to receive an in-term increase in compensation as Clerk of the Springfield Municipal Court by way of a legislative enactment contrary to Section 20, Article II of the Ohio Constitution.
The increase sought here is based upon legislation which amended R.C. *136325.08, which section provided for raises in the annual compensation of common pleas court clerks. Such amendment has a direct bearing upon the salaries of municipal court clerks, in that R.C. 1901.31 (C) provided that the salary of a municipal court clerk could not exceed the salary of a court of common pleas clerk. If such limiting factor had not existed, the salary of the municipal court clerk could have exceeded the salary of the clerk of the court of common pleas.
The prohibition of an increase in compensation during term was, as stated by the majority, held applicable to municipal court clerks in State, ex rel. Edgecomb, v. Rosen (1972), 29 Ohio St. 2d 114 [58 O.O.2d 312]. In Edgecomb, the Clerk of the Cuyahoga Falls Municipal Court sought an increase in salary provided by R.C. 1901.31 caused by the General Assembly’s amendment of R.C. 1901.11 providing for an increase in the salary to be paid municipal court judges. The court in Edgecomb correctly concluded that the increase in the compensation of municipal court clerks caused by such amendment was not available to in-term clerks by reason of the prohibition of Section 20, Article II of the Ohio Constitution. The court found that such increase was a “change” in “compensation” within the meaning of Section 20, Article II.
In Edgecomb, the appellant clerk argued that R.C. 1901.31 (C) was enacted prior to her taking office on January 1, 1968, and that there had been no change in the statute which would affect the basis for calculating her salary. Stated differently, the argument is that the General Assembly had not changed the statutory formula used for the computation of her salary, but that the application of the existing statute merely required a recalculation of her salary based upon the increase allowed to municipal court judges. The appellant there relied upon the opinion of this court in State, ex rel. Mack, v. Guckenberger (1942), 139 Ohio St. 273 [22 O.O. 311]. In that case it was held that a statute effective before the commencement of the term of a common pleas court judge whereby his compensation is automatically increased during the term by reason of population increase in his county, was not violative of former Section 14, Article IV which prohibited in-term diminishment or increase of salaries of members of the Supreme Court or court of common pleas judges.
In State, ex rel. Edgecomb, v. Rosen, supra, the court, in holding that an act of the General Assembly which effects an increase in the salary of the municipal court clerk to be contrary to the Constitution, compared its prior holding in Guckenberger, at 118, as follows:
“The Guckenberger case and the present case are similar in that in each case the salary is based upon a contingency expressed in a statute, and the statute was not changed after the officeholder assumed office. There is, however, one fundamental difference which makes Guckenberger distinguishable and not controlling in the instant case. There, the happening upon which the salary increase was predicated was a population increase, an event which made the increase automatic, without further legislative action.
*137“Here, although appellee’s salary is based upon that of the Municipal Court judge, an act of the General Assembly raising the judge’s salary was a condition precedent to an increase in appellee’s salary. The salary terms in R.C. 1901.31 (C), although pre-set themselves, required a legislative act providing an increase in the salary of the Municipal Court judge to, in turn, provide an increase for appellee.
“By granting an increase to Municipal Court judges the General Assembly concomitantly made a ‘change’ in the compensation of Municipal Court clerks to whom the provisions of R.C. 1901.31 (C) were applicable which would ‘affect’ the salary of such clerks. Such a change is prohibited by Section 20, Article II, from affecting the salary ‘of any officer during his existing term.’ Therefore, appellee is not now entitled to the increase allowed by R.C. 1901.31 (C).” (Emphasis sic.)
In the cause presently before the court, the amendment to R.C. 325.08 must, I believe, have the same result as in State, ex rel. Edgecomb, v. Rosen. The case at bar is the same except that the salary change legislated affecting a municipal court clerk’s salary is the salary of the clerk of the court of common pleas rather than that of municipal court judges. The increase in compensation for in-term municipal court clerks occasioned by such legislative amendment violates Section 20, Article II, just as did the increase for such clerks which was the subject in State, ex rel. Edgecomb, v. Rosen.
The appellant argues that the Court of Appeals for Stark County properly set forth the law to be applied here in the conflict case of Radel v. Wurzbacher (March 4, 1981), No. C.A. 5407, unreported. In effect, the court in Radel held that the legislative act of the General Assembly was not a condition precedent to an increase in appellant’s salary; that the municipal court clerk’s salary has remained constant; and the change in salary of the clerks of the courts of common pleas merely allowed an automatic increase in compensation for the municipal court clerks. The appellant concludes that the legislative change in the limiting factor was not a change affecting appellant’s salary in term.
As much as I sincerely desire to assist the clerks of municipal courts in their desire for an increase in their salaries, I believe that we are constitutionally prohibited from doing so. The appellant in his argument is basically suggesting that there is a difference in the meaning of “compensation” and “salary” as set forth in the Constitution. In the context of the issue presented here, I conclude that there is no difference. This court in State, ex rel. Artmayer, v. Bd. of Trustees (1975), 43 Ohio St. 2d 62 [72 O.O.2d 35], held that:
“The terms ‘salary’ and ‘compensation’ as used in Section 20, Article II of the Ohio Constitution, are synonymous. (Thompson v. Phillips [1861], 12 Ohio St. 617, and Gobrecht v. Cincinnati [1894], 51 Ohio St. 68, overruled.)”
Although in some instances “compensation” may be considered as being a broader term encompassing all forms of remuneration including dollar salary and fringe benefits, for purposes of this discussion I believe that the *138terms are being used synonymously to denote the dollar remuneration for the office.
The prohibition of Section 20, Article II, is that no change in compensation shall affect the salary of any officer during his existing term. Again, I believe that this court in State, ex rel. Edgecomb, v. Rosen, supra, correctly held that any increase in compensation for in-term municipal- court clerks which requires, as a prerequisite to such an increase, a legislative enactment, is prohibited by the Constitution. Increases resulting automatically because of some variable already in the law are not prohibited. In the instant case, the increase the appellant seeks required in-term legislative action. Appellant is prohibited by the Constitution from receiving the increase while in term.
Accordingly, I would affirm the judgment of the court of appeals.
W. Brown and Locher, JJ., concur in the foregoing dissenting opinion.